sa Network Communications, Inc. Reports Fiscal Year 2010 First Quarter Results First quarter Revenue $35.8 million Operating Profit $1.4 million Net Loss $(3.4) million EBITDA1 $6.7 million LAWRENCEVILLE, GA, August 3, 2009 — Network Communications, Inc. (“NCI”) today reported financial results for the quarter ended June 21, 2009.The Company reported revenues of $35.8 million, down 26.0% from the same period in fiscal year 2009.Operating profit was $1.4 million compared to the operating profit of $4.3 million from the same period last fiscal year.For the quarter, the net loss was $(3.4) million compared to a net loss of $(1.6) million in the same period of the prior fiscal year.EBITDA for the first quarter decreased by $3.3 million or 33.4% from $10.0 million in the same period of fiscal year 2009 to $6.7 million in fiscal year 2010. “We continued to face revenue challenges in the first quarter as the economics in the three main areas that we serve – resale homes, apartments and home design – remained weak.We did execute on the priorities outlined in our fourth quarter earnings call which included expanding our customer relationships, introducing social media services, reducing expenses, managing our cash resources and remaining in compliance with our debt covenants,” said Dan McCarthy, Chairman and Chief Executive Officer for NCI. Financial Highlights FISCAL YEAR 2 Revenue:First quarter revenue was $35.8 million, a decrease of 26.0% from revenue of $48.5 million in the same period of fiscal year 2009.Revenue from our resale and new sales product area was $12.7 million, a decrease of $9.7 million or 43.1% compared to $22.4 million in the same period of fiscal year 2009.The Real
